05-18-00160-CV                              Filed: 2/19/2018 6:07 PM
                                                                                Lea Carlson,
                                                                                District Clerk
                                                                                Rockwall County, Texas
                                                                                Barbara Timberlake


                                         NO. 1-16-0782
                                                                                   FILED IN
ELLE MOISDON                                    §     IN THE DISTRICT 5th
                                                                      COURT
                                                                          COURT OF APPEALS
Plaintiff,                                      §                             DALLAS, TEXAS
                                                §                          3/26/2018 2:35:28 PM
V.                                              §     382ND JUDICIAL      DISTRICT
                                                                                 LISA MATZ
                                                §                                  Clerk
SKY INTERESTS CORP., MICHAEL P.                 §
SWIERCINSKY, JOUSHUA                            §
SWIERCINSKY AND NIKI                            §
SWIERCINSKY                                     §
Defendants.                                     §     OF ROCKWALL COUNTY, TEXAS

                                NOTICE OF CROSS-APPEAL

       Plaintiff, Elle Moisdon, party to this case, files this Notice of Appeal seeking to alter the

trial court's judgment or other appealable order within the time prescribed by Texas Rule of

Appellate Procedure 26.1(d).

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on November 8, 2017.

       Elle Moisdon desires to appeal.

       This appeal is being taken to the 5th Court of Appeals.

       This notice is being filed by Elle Moisdon.


                                             Respectfully submitted,




                                                     Jason A. Duff
                                                     Texas Bar No. 24059696
                                                  Email: jasonaduff@hotmail.com
                                                  2615 Lee St.
                                                  P.O. Box 11
                                                  GREENVILLE, TX 75069
                                                  Tel. (903) 455-1991
                                                  Fax. (903) 455-1417
                                                  Attorney for Plaintiff
                                                  Elle Moisdon



                                CERTIFICATE OF SERVICE

       I certify that on February 19, 2018 a true and correct copy of Plaintiff's Notice of Appeal
was served on Court Smith electronically through the electronic filing manager.




                                             Jason A. Duff